Opinion issued November 8, 2012




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-12-00274-CV
                            ———————————
                        MELVIN HOUSTON, Appellant
                                         V.
           COMMISSION FOR LAWYER DISCIPLINE, Appellee



                    On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-68543


                          MEMORANDUM OPINION

      Appellant Melvin Houston has failed to timely file a brief. See TEX. R. APP.

P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to

file brief). After being notified that this appeal was subject to dismissal, appellant
did not respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal of

case).

         We dismiss the appeal for want of prosecution for failure to timely file a

brief.

         We dismiss any pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Keyes, Massengale, and Brown.




                                          2